Citation Nr: 1138812	
Decision Date: 10/19/11    Archive Date: 10/25/11

DOCKET NO.  08-01 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for high blood pressure, to include as secondary to a service-connected psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Ames, Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to August 2001.

This matter comes properly before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office in San Juan, the Commonwealth of Puerto Rico (RO).


FINDINGS OF FACT

1.  A May 2004 rating decision denied service connection for high blood pressure, to include as secondary to a service-connected psychiatric disorder.  The Veteran was notified of this decision but did not appeal.

2.  Evidence associated with the claims file since the May 2004 rating decision includes relevant service department records that existed, but were not of record, at the time of the initial adjudication.


CONCLUSION OF LAW

The criteria for reconsidering the Veteran's claim of entitlement to service connection for high blood pressure, to include as secondary to a service-connected psychiatric disorder, have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

An unappealed rating decision in May 2004 denied the Veteran's claim of entitlement to service connection for high blood pressure, to include as secondary to a service-connected psychiatric disorder, on the basis that the Veteran's high blood pressure did not warrant a 10 percent evaluation within one year following separation from military service, there was no evidence of high blood pressure in service, and there was no medical evidence relating the Veteran's high blood pressure to a service-connected disability.  The relevant evidence of record at the time of the May 2004 rating decision consisted of service treatment records; various VA medical examination reports dated in December 2001, July 2003, September 2003, March 2004, and April 2004; and VA outpatient medical records dated from August 2001 to January 2004.
 
The Veteran did not file a notice of disagreement after the May 2004 rating decision.  Therefore, the May 2004 rating decision is final based on the evidence then of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).

A finally decided claim will be reopened in the event that new and material evidence is presented.  38 U.S.C.A. § 5108 (West 2002).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (2011).

In March 2006, a claim to reopen the issue of entitlement to service connection for high blood pressure was received.  Evidence of record received since the May 2004 rating decision includes copies of some of the Veteran's service medical records.  Notwithstanding the above discussed requirements, if, at any time after VA issues a decision on a claim, VA receives or associates with the claims folder relevant service department records that existed, but were not of record, at the time of the initial adjudication, VA must reconsider the claim.  38 C.F.R. § 3.156(c) (2011).

In this case, the Veteran's service medical records existed at the time of the May 2004 rating decision.  However, it is unclear whether the copies of the Veteran's service treatment records which were received by VA in March 2006 were associated with the claims file in May 2004.  While a folder containing at least some of the Veteran's service treatment records was associated with the claims file at the time of the May 2004 rating decision, that folder does not currently include several of the service treatment records submitted by the Veteran in March 2006.  Specifically, the missing records are three hand-written service treatment records dated on May 15, 2001; May 20, 2001; and June 4, 2001.  Those records contain eight separate blood pressure readings, including one reading of 153/71.  Those records must be considered in a claim for service connection hypertension, which is defined by VA based on blood pressure readings.  38 C.F.R. § 4.104, Diagnostic Code 7101 at Note (1) (2011).

While it is possible that the new service medical records were associated with the claims file at the time of the May 2004 rating decision and have since been lost, the Board has no way of confirming that to a reasonable degree of certainty.  

Accordingly, the Board finds that the copies of the Veteran's service treatment records which were received by VA in March 2006 constitute relevant service department records that existed, but were not of record, at the time of the initial adjudication.  Therefore, the Veteran's original claim of entitlement to service connection for high blood pressure, to include as secondary to a service-connected psychiatric disorder, must be reconsidered.


ORDER

Reconsideration of the Veteran's original claim for entitlement to service connection for high blood pressure, to include as secondary to a service-connected psychiatric disorder, is granted.


REMAND

The Veteran was provided with a VA medical examination in March 2004, in part to determine the etiology of his hypertension.  In that  report, the entirety of the discussion regarding any in-service hypertension or pre-hypertensive symptoms was the single notation that, "[s]ervice medical record is silent for [hypertension] as reported on 2507."  The phrase "as reported on 2507" refers to the examination request form which was created by the RO prior to the examination.  That form stated that the Veteran's "[s]ervice medical records are negative for [high blood pressure] in service."  In essence, that evidence demonstrates that the RO told the VA examiner that the Veteran's service treatment records did not contain evidence of high blood pressure, and the VA examiner accepted that statement without independent review of the Veteran's service treatment records.  That failure to conduct an independent review of the Veteran's service treatment records is concerning, as the Veteran's service treatment records include multiple blood pressure readings with systolic readings of greater than 150 and diastolic readings of less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2011).  It is the responsibility of the examiner to determine whether those inservice blood pressure readings constituted hypertension.  Therefore, the March 2004 VA medical examination was not obtained by a process that ensured an impartial opinion with respect to the Veteran's high blood pressure claim.  Austin v. Brown, 6 Vet. App. 547 (1994); Kahana v. Shinseki,  24 Vet. App. 428 (2011).

In addition, the March 2004 VA medical examination only provided an etiological opinion as to whether the Veteran's hypertension was related to his service-connected psychiatric disorder.  No opinion was requested, or rendered, on whether the Veteran's hypertension was directly related to military service.  While the Veteran did not initially request service connection for high blood pressure on a direct basis, VA's duty to assist attaches to the investigation of all possible in-service causes of a disability, including those unknown to the Veteran.  Schroeder v. West, 212 F.3d 1265 (Fed. Cir. 2000).  Therefore, the claim must be remanded for a new medical examination as the March 2004 VA medical examination was inadequate.  38 C.F.R. § 3.159(c)(4) (2011); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Accordingly, the case is REMANDED for the following actions:

1. Schedule the Veteran for a VA examination to ascertain the etiology of any hypertensive disorder.  The examiner must review the claim file and should note that review in the report.  Based upon review of the service and post-service medical records, the examiner must provide an opinion as to whether any hypertensive disorder found is at least as likely as not (50 percent or greater probability) related to the Veteran's period of service.  The examiner must also provide an opinion as to whether any currently diagnosed hypertensive disorder is related to, or aggravated by, the Veteran's currently diagnosed psychiatric disorder.  In rendering the opinions requested, the examiner should specifically consider the Veteran's service medical records and the blood pressure readings shown during service.  A complete rationale for all opinions must be provided.

2. Then, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


